The liens were enforced under the Statute of 1862, p. 391, and the Act of 1863, p. 525. The proceedings are wholly in rem against the lots for the specific amounts assessed against each, and as there is no contract between the plaintiff and defendant in reference to either piece of land, it is difficult to imagine upon what principle the joinder of action can be sustained.
It is apparent from the provisions of secs. 8, 9, 10,11, and 13 of the acts in question that the assessment on each lot, so separately assessed and numbered on the diagram, constitutes a single and separate cause of action; and separate judgments should run for the specific amount of the assessment against the specific lot so assessed, in specie, and none other.
These causes of action arise by operation of law only, and are not covered by the provisions of sec. 427, allowing actions arising upon contract to be joined in one complaint.
Robert Y. Hayne, also for the Appellant.
G. H. Parker, for Respondent.
By the Court :
Where two or more lots are assessed for the expenses of work on a street, each lot is chargeable only with the amount assessed upon it, and not for the amount assessed against another lot, and in enforcing the lien of the assessment the judgment should state the amount for which each lot is liable, and should order a sale of each lot, or so much thereof as may be necessary to satisfy such amount and costs.
Cause remanded, with directions to modify the decree in accordance with this opinion.